 


114 S2145 IS: Middle East Refugee Emergency Supplemental Appropriations Act, 2016.
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
114th CONGRESS 1st Session 
S. 2145 
IN THE SENATE OF THE UNITED STATES 
 
October 6, 2015 
 (for himself and Mr. Leahy) introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
To make supplemental appropriations for fiscal year 2016. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2016, and for other purposes, namely: BILATERAL ECONOMIC ASSISTANCE Department of state Migration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $1,000,000,000, to remain available until expended, for necessary expenses to respond to the refugee crisis resulting from conflict in the Middle East, including costs associated with the resettlement of refugees in the United States: Provided, That such amount is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amounts and transmits such designations to the Congress. GENERAL PROVISIONS Reporting requirement 
101.Not later than 45 days after enactment of this Act and prior to the obligation of funds made available by this Act, the Secretary of State, in consultation with the heads of other relevant United States Government agencies, shall submit a report to the appropriate congressional committees describing the estimated total number of refugees who have fled violence and instability in Syria and Iraq and who are in need of assistance or are seeking resettlement; the impacts of such refugees on regional neighbors and European countries, and the efforts of those countries to resettle such refugees; the costs associated with resettling such refugees in the United States; and the proposed uses of funds appropriated by this Act: Provided, That such report shall also contain any additional costs (including personnel costs) to respond to the refugee crisis and a description and assessment of the security vetting processes used for the resettlement of such refugees in the United States: Provided further, That the report required by this section shall be updated every 90 days until September 30, 2017. 
Definition 
102.The term appropriate congressional committees as used in this Act shall be as defined in section 7034(t)(1) of division J of the Consolidated and Further Continuing Appropriations Act (Public Law 113–235), and shall also include the Committees on the Judiciary of the Senate and the House of Representatives. Transfer of Funds  103.The Secretary of State may transfer funds appropriated by this Act to other relevant federal agencies for the purpose of assisting in the resettlement in the United States of refugees fleeing conflict in the Middle East: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That upon a determination by the Secretary, in consultation with the head of any federal agency receiving funds transferred pursuant to the authority of this section, that any portion of such transferred funds are no longer necessary to meet the purposes of such transfer, such funds shall be returned to the Secretary. 
This Act may be cited as the Middle East Refugee Emergency Supplemental Appropriations Act, 2016.   